In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-19-00190-CV


                         IN RE DAVID CURTIS BARCLAY, RELATOR


                                     ORIGINAL PROCEEDING

                                            June 28, 2019

                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


        On June 3, 2019, relator David Curtis Barclay filed a petition for writ of mandamus

in this Court. See TEX. GOV’T CODE ANN. § 22.221 (West Supp. 2017); TEX. R. APP. P. 52.

By his petition, Barclay appears to ask this Court to issue a writ of mandamus ordering

the Honorable Douglas Woodburn, presiding judge of the 108th District Court of Potter

County, to process and forward Barclay’s article 11.07 petition for writ of habeas corpus

to the Court of Criminal Appeals.1 We deny Barclay’s petition.



        1 In his mandamus petition, Barclay requests that we order respondent to forward his habeas

corpus filings to this Court. However, since we do not possess habeas jurisdiction over final felony
convictions brought under article 11.07, we assume that Barclay intends for us to order that his filings be
forwarded to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3 (West 2015);
Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985) (only the Court of Criminal Appeals
        Mandamus relief is generally only appropriate when the trial court has clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Reece,

341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). “A trial court abuses its discretion if

it clearly fails to analyze the law correctly or apply the law correctly to the facts.” In re

USA Waste Mgmt. Res., L.L.C., 387 S.W.3d 92, 96 (Tex. App.—Houston [14th Dist.]

2012, orig. proceeding). As the party seeking relief, the relator bears the burden to

provide a sufficient record to establish his entitlement to mandamus relief. Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).


        The Texas Rules of Appellate Procedure set forth the documentation requirements

necessary to support an original proceeding. Specifically, the relator is required to file an

appendix containing “a certified or sworn copy of any order complained of, or any other

document showing the matter complained of . . . .” TEX. R. APP. P. 52.3(k)(1). The relator

must also file a record containing “a certified or sworn copy of every document that is

material to the relator’s claim for relief and that was filed in any underlying proceeding,”

as well as “a properly authenticated transcript of any relevant testimony from any

underlying proceeding . . . .” TEX. R. APP. P. 52.7(a). The relator must also certify that

“every factual statement in the petition is supported by competent evidence included in

the appendix or record.” TEX. R. APP. P. 52.3(j). Barclay has wholly failed to comply with

these rules here. In fact, Barclay’s appendix includes only a handwritten affidavit and a

notation to “see Clerk’s Record” for the “Notice of Filing from Potter County Clerk.”

Barclay has not filed a Clerk’s Record.




possesses authority to grant relief in post-conviction habeas corpus proceedings relating to a final felony
conviction).

                                                    2
                                         Conclusion


      Because relator has not met the basic requisites to establish his entitlement to

mandamus relief, we deny his petition.


                                                      Judy C. Parker
                                                         Justice




                                             3